NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2008-7066


                                 CARRIE SHULTZ,

                                                          Claimant-Appellant,

                                         v.

               JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                          Respondent-Appellee.

      Carrie Shultz, Bennington, Vermont, pro se.

       Ellen M. Lynch, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
her on the brief were Gregory G. Katsas, Assistant Attorney General, Jeanne E.
Davidson, Director, and Kirk T. Manhardt, Assistant Director. Of counsel on the brief
were David J. Barrans, Deputy Assistant General Counsel, and Tracey P. Warren,
Attorney, United States Department of Veterans Affairs, of Washington, DC. Of counsel
was Michael J. Timinski, Deputy Assistant General Counsel.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Mary J. Schoelen.
                        NOTE: This disposition is nonprecedential.


      United States Court of Appeals for the Federal Circuit
                                         2008-7066

                                       CARRIE SHULTZ,

                                                              Claimant-Appellant,

                                             v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                              Respondent-Appellee.

 Appeal from the United States Court of Appeals for Veterans Claims in 05-0637, Judge
 Mary J. Schoelen.

                            __________________________

                            DECIDED: November 14, 2008
                            __________________________


Before MAYER, GAJARSA, and PROST, Circuit Judges.

PER CURIAM.

       Carrie Shultz, the surviving spouse of Elmer E. Shultz, appeals a decision of the

Court of Appeals for Veterans Claims affirming a Board of Veterans’ Appeals decision

that: (1) denied her claim for service connection for her husband’s actinic keratoses and

basal cell epithelioma, and (2) denied her claim for additional monthly dependency and

indemnity benefits. Shultz v. Nicholoson, No. 05-0637 (Ct. Vet. App. Sept. 28, 2007).

We dismiss for lack of jurisdiction.

       Our authority to review a decision of the Veterans Court is limited. We may

review such a decision only to the extent that it pertains to the validity of “a rule of law or
of any statute or regulation . . . or any interpretation thereof (other than a determination

as to a factual matter),” or “to interpret constitutional and statutory provisions, to the

extent presented and necessary to a decision.” 38 U.S.C. §§ 7292(a), 7292(c). Absent

the presentation of a constitutional issue, we do not otherwise have jurisdiction to

review either “a challenge to a factual determination” or “a challenge to a law or

regulation as applied to the facts of a particular case.” 38 U.S.C. § 7292(d)(2).

         Shultz does not assert that the Veterans Court misinterpreted a statute or

regulation or that her case presents constitutional issues. Instead, she challenges the

board’s factual determination that her husband’s actinic keratoses and basal cell

epithelioma were not caused, or chronically worsened, by his service-connected

malignant melanoma.        Furthermore, she asserts that she is entitled to additional

benefits because the Veterans Court should have found that her husband was 100

percent disabled from melanoma as of 1958.

         This court lacks jurisdiction to “review any challenge to a factual determination or

any challenge to a law or regulation as applied to the facts of a particular case.”

Buchanan v. Nicholson, 451 F.3d 1331, 1334 (Fed. Cir. 2006) (citations and internal

quotation marks omitted); Ferguson v. Principi, 273 F.3d 1072, 1074-75 (Fed. Cir.

2001).     Because Shultz’s appeal involves only challenges to factual determinations

regarding service connection, we are without jurisdiction to consider it.




2008-7066                                     2